Citation Nr: 1505671	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In light of the Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim will be recharacterized as a single issue of entitlement to service connection for an acquired psychiatric disorder.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."

The Veteran appeared before the undersigned Acting Veterans Law Judge for a videoconference hearing in August 2013.  The transcript from that hearing has been associated with the Veteran's Virtual VA file.

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records of May 13, 1969 note that the Veteran was admitted to the Neuropsychiatric Ward at USGLWAH from the Mental Hygiene consultation on May 5, 1969.  These records are not in the claim file.  On remand they must be obtained.  

Moreover, the May 1969 record shows a diagnosis of psychotic depressive reaction and appears to state that the condition pre-existed service.  However, the Veteran's enlistment physical noted him to be psychiatrically normal.  Private treatment records show diagnoses of major depression, anxiety, and PTSD.  The Veteran has not been afforded a VA examination as to the etiology of the currently diagnosed psychiatric conditions.  Given the findings in service and the current diagnoses, the Board finds that a medical opinion is needed prior to deciding the claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMS should request from the General Leonard Wood Army Community Hospital, all records for treatment of the Veteran in May 1969.  A specific request should be made for mental health records.  All efforts to obtain the records should be clearly documented in the claim file.  If the records are unavailable, the RO/AMC should clearly note it in the record and provide a reason as to the unavailability.

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination regarding his claim for service connection for an acquired psychiatric disorder.  The claims folder must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any acquired psychiatric disability(ies) found.

 For each acquired psychiatric disability diagnosis made, the examiner should opine as to:

 a. Is there clear and unmistakable (obvious or manifest, undebatable) medical evidence to demonstrate that the disability existed prior to the Veteran's entrance into service?

 b. If an acquired psychiatric disorder clearly and unmistakably preexisted his active service, is there clear and unmistakable evidence that this disability was not aggravated beyond its natural progression during active service? In answering this question, the examiner is asked to accept the Veteran as competent to report that his symptoms. 

c. If an acquired psychiatric disorder is not found to have clearly and unmistakably preexisted service, is at least as likely as not (a degree of probability of 50 percent or higher) that the disability had its onset during the Veteran's period or is otherwise etiologically related thereto.  The examiner is asked to address the Veteran's lay assertions regarding an attempted lynching in service.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the most recent supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


